DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.
 
Application Status
Claims 1-27 are currently pending. Claims 12-25 were previously withdrawn from prosecution as being drawn to non-elected subject matter.  Claim 26 is currently amended and now recites “a method according to claim 24”.  Since claim 26 is dependent from a withdrawn claim and drawn to non-elected subject matter, claim 26 is also withdrawn.  The restriction requirement mailed April 24, 2020 is still deemed proper. Applicant's elected Invention I with traverse in the reply filed July 24, 2020.  Accordingly, claims 1-11 and 27 are examined herein. 
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant's amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 9 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 9 recites “wherein the bacterial guided Argonaute protein is . . . a Halogeometricum borinquense [or] a Halorubrum lacusprofundi . . . Argonaute”.    H. borinquense and H. lacusprofundi belong to the archaea domain (Vidyasagar et al., Purification and characterization of a thermostable, haloalkaliphilic extracellular serine protease from the extreme halophilic archaeon Halogeometricum borinquense strain TSS101, Archaea (2006) 1, 51-7; Liao et al., Morphological and proteomic analysis of biofilms from the Antarctic archaeon, Halorubrum lacusprofundi.  Sci Rep (2016) 6:37454).  Therefore claim 9 does not further limit claim 1 as it also includes archaeal Argonaute proteins.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the bacterial guided Argonaute protein is . . . a Halogeometricum borinquense [or] a Halorubrum lacusprofundi . . . Argonaute”.  As stated above, H. borinquense and H. lacusprofundi belong to the archaea domain.  It is confusing to refer to a protein as being “bacterial” when it originates from an archaeal species.    

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 9-11 and 27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to natural phenomenon without significantly more.  
Claims 1 and 9 recite a “composition comprising a bacterial thermostable DNA guided Argonaute protein and an archaeal thermostable single-stranded DNA binding protein (SSB)”.  The claim is not limited as to the amounts, location or sequences of the proteins, and therefore the claimed Argonaute protein and SSB are not markedly different from their naturally occurring counterparts in terms of structure, function, or other characteristics.  The instant specification also recites that the term "composition" refers to a combination of reagents that may contain other reagents, e.g., glycerol, salt, dNTPs, etc., in addition to those listed.  A composition may be in any form, e.g., aqueous or lyophilized, and may be at any state (e.g., frozen or in liquid form) (instant specification page 11, lines 15-17).  Thus a naturally occurring microbial 
Ward describes a stable prokaryotic microbial mat community of the Octopus Spring in Yellowstone National Park that contains Synechococcus lividus cyanobacteria and the archaea Methanobacterium thermoautotrophicum (Ward et al., A Natural View of Microbial Biodiversity within Hot Spring Cyanobacterial Mat Communities. Microbiology and Molecular Biology Reviews, Dec. 1998, p. 1353–1370; Table 2).  The genomes of S. lividus sp. PCC6715 (GenBank assembly accession: GCA_002754935.1, Nov 6, 2017) and M. thermoautotrophicum (GenBank assembly accession: GCA_000008645.1, Dec 22, 1999) have been sequenced and annotated.  S. lividus sp. PCC6715 contains two coding sequences for Argonaute PAZ domain-containing proteins (locus tags BRW62_RS09880 and BRW62_RS11205).  Although the S. lividus Argonaute proteins have not been assayed for guide preference, prokaryotic Argonautes preferentially bind DNA guides (Lisitskaya et al., DNA interference and beyond: structure and functions of prokaryotic Argonaute proteins. Nat Commun.  (2018) 9:5165).  M. thermoautotrophicum contains a coding sequence for Replication Protein A (locus tag MTH_RS06625), which is a single stranded DNA binding protein (Kelman et al., Isolation and Characterization of a Split B-type DNA Polymerase from the Archaeon Methanobacterium thermoautotrophicum DeltaH.  Journal of Biological Chemistry, 1999. 274(40), 28751-28761; pg 28756, para 2-3).  
Since Ward’s survey of the community is based on a collection of individual species that were isolated and cultivated from the hot spring at different times, evidence that thermophilic bacteria and thermophilic archaea co-exist in the same community at the same point in time is warranted.  De Leon reports on microbial diversity at the genus level at a 63oC hot spring pool in the Heart Lake Geyser Basin in Yellowstone (De Leon et al., Archaeal and bacterial communities in three alkaline hot springs in Heart Lake Geyser Basin, Yellowstone National Park.  Frontiers in Microbiology, 2013. 4(330), 1-10; Fig 1).  Synechococcus bacteria and M. thermoautotrophicum is a species within the genus Methanothermobacter (Wasserfallen et al., Phylogenetic analysis of 18 thermophilic Methanobacterium isolates supports the proposals to create a new genus, Methanothermobacter gen. nov., and to reclassify several isolates in three species, Methanothermobacter thermautotrophicus comb. nov., Methanothermobacter wolfeii comb. nov., and Methanothermobacter marburgensis sp. nov.  Intl J. Systematic and Evol. Micro. (2000), 50, 43–53; Abstract).  All of the Methanothermobacter genomes sequenced thus far contain a gene predicted to encode an SSB (Genbank protein “Methanothermobacter ‘replication protein A’” search, see attached search results).  Similar to Ward, De Leon also notes the microbial community varies little over time (Abstract).  Based on the cultivable species in one hot spring community in Yellowstone, the metagenomic identification of microbial genera in another hot spring community in Yellowstone, and the stability of the communities over time, it is reasonable to conclude that a composition containing thermophilic bacteria containing an argonaute protein and a thermophilic archaea containing an SSB naturally exists.
Claims 2-4 recite the addition of guide DNAs of either undefined length, 16-21 nucleotides in length, or at least 22 nucleotides in length.  Prokaryotic Argonaute proteins function by binding short DNA guides ranging in size from 9-36 nucleotides (Wang et al., Structure of an argonaute silencing complex with a seed-containing guide DNA and target RNA duplex.  Nature 2008. Dec 18;456(7224):921-6; fig 4e).  Thus it is reasonable to conclude that the Synechococcus bacteria expressing the Argonaute protein would also contain DNA guides ranging in size from 9-22 nucleotides in length.
	Claim 5 recites the composition of claim 1 further comprising a strand-displacing polymerase.  As in claim 1, claim 5 is not limited to the amount, location, or sequence of the strand-displacing polymerase.  The genome of M. thermoautotrophicum also contains the coding sequence for PolB1 (locus tag MTH_RS05750), which is a polymerase with strand DNA Repair, 2014. 21:148–157; pg 154, para 7).
	Claim 10 recites a “kit” comprising a bacterial thermostable DNA guided argonaute protein and a thermostable archaeal SSB.  The specification does not provide a special definition of the term “kit”.  As such “kit” is interpreted as merely the sum of its contents.  The claimed kit comprising the two proteins encompasses the naturally occurring communities described above for claims 1 and 9.
	Claim 11 recites a kit further containing a reaction buffer.  The claim is not limited to the amount, location or specific composition of the reaction buffer.  Thus the cytoplasm of any cell in the microbial community of a hot spring would encompass a reaction buffer.  
	Claim 27 recites a composition of a thermostable archaeal DNA-guided argonaute protein and a thermostable bacterial single-stranded DNA binding protein.  As described previously, since the claim is not limited as to the amounts, location or sequences of the proteins, a naturally occurring community containing a thermophilic archaea with an Argonaute protein and a thermophilic bacteria with a single stranded binding protein would evidence that the composition is naturally occurring.  Antranikian reports on the microbial diversity of two hydrothermal vents from Vulcano Island, Italy (Antranikian et al., Diversity of bacteria and archaea from two shallow marine hydrothermal vents from Vulcano Island.  Extremophiles (2017) 21:733–742; pg 734, para 2).  Antranikian identifies the archaea Pyrococcus furiosus and bacteria Nitratiruptor sp. SB155-2 in both samples taken from the hydrothermal vents (table 4).  Pyrococcus furiosus contains a well-characterized DNA-guided Argonaute protein that functions up to 99.9oC (Swarts et al., Argonaute of the archaeon Pyrococcus furiosus is a DNA-guided nuclease that targets cognate DNA. Nucleic Acids Res (2015), 43(10), 5120-9; Abstract, fig 3A).  Nitratiruptor sp. SB155-2 contains a single-stranded DNA binding protein (GenBank Accession: WP_012082537).  Since both bacteria were identified in samples taken from sites of 100oC (pg 734, para 2), both proteins are predicted to be thermostable. 

Response to Arguments and Amendments
The amended claims 10-11 with the added limitations of a “bacterial” thermostable Argonaute and an “archaeal” thermostable SSB, overcome the arguments for rejection recited in the May 24, 2021 office action.  However, the additional limitations are still naturally occurring and do not amount to significantly more than the judicial exception as described above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward (Ward et al., Microbiology and Molecular Biology Reviews, Dec. 1998, p. 1353–1370) as evidenced by Kelmen (Kelman et al., J. Biol Chem, 1999. 274(40), 28751-2876), GenBank (GenBank assembly accessions: GCA_002754935.1, Nov 6, 2017 and GenBank assembly accession: GCA_000008645.1, Dec 22, 1999), and Wang (Wang et al., Nature (2008) 456:921-927). 

Ward teaches a stable prokaryotic microbial mat community of the Octopus Spring in Yellowstone National Park (FIG.1B) that ranges from 42-74oC (pg 1355, para 2) and which contains Synechococcus lividus cyanobacteria and the archaea Methanobacterium thermoautotrophicum (Table 2).  Ward is silent on whether S. lividus contains a thermostable DNA-guided Argonaute and whether M. thermoautotrophicum contains a thermostable SSB.  
Kelman teaches M. thermoautotrophicum contains Replication Protein A, which is a thermostable SSB (pg 28756, para 2-4).
Genbank teaches the genome of S. lividus sp. PCC6715 (GCA_002754935.1) contains two coding sequences for Argonaute PAZ domain-containing proteins (locus tags BRW62_RS09880 and BRW62_RS11205).  Genbank also teaches that S. lividus’s Argonaute PAZ domain-containing protein (WP_099799291.1) has a conserved Ago_PAZ domain (pfam18309), which is also found in T. thermophiles Argonuate (TtAgo).  Genbank is silent on whether the related protein TtAgo is DNA guided.
Wang teaches that TtAgo is a DNA-guided Argonaute protein (Abstract).
Because S. lividus contains a thermostable DNA-guided Argonaute protein and M. thermoautotrophicum contains a thermostable SSB, the microbial mat community taught by Ward inherently contains a bacterial thermostable DNA-guided Argonaute protein and an archaeal thermostable SSB.

Regarding claims 2-4, Wang teaches that prokaryotic Argonaute proteins function by binding short DNA guides ranging in size from 9-36 nucleotides (fig 4e).  Thus it is reasonable to conclude that the S. lividus bacteria of Ward inherently contain DNA guides ranging in size from 9-22 nucleotides in length.

Regarding claim 11, as described above “kit” is interpreted as the sum of its contents.  The cytoplasm of any cell would constitute a buffered solution in which reactions occur.  Thus Ward’s microbial mat community inherently contains a reaction buffer.

Claim 5 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ward as evidenced by Kelman, GenBank, and Wang as applied to claim 1, further evidenced by of Grasso  (Grasso and Tell.  DNA Repair, 2014. 21:148–157).  
The teachings of Ward, Kelman, GenBank and Wang are recited above.  Ward is silent on whether M. thermoautotrophicum contains a strand-displacing polymerase.  
Grasso teaches that in M. thermoautotrophicum “a polymerase with strand displacement and 5'-3' exonuclease activities has been detected. In this organism, three polymerases are present: PolB, Pol II and PolX” (pg 154, para 7).  Thus the microbial mat community described by Ward inherently contains a strand-displacing polymerase.

Claim 27 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Antranikian (Antranikian et al., Extremophiles 21:733–742, published May 10, 2017) as evidenced by Swarts (Swarts et al., Nucleic Acids Res 2015, 43(10), 5120-9) and GenBank (GenBank Accession: WP_012082537, BCT 13-OCT-2019).
Antranikian teaches a sample from hydrothermal vents measuring 100oC containing the archaea Pyrococcus furiosus and bacteria Nitratiruptor sp. SB155-2 (Table 4).  Antranikian also teaches that species from the genus Nitratiruptor are thermophilic (pg 740, para 2).  Antranikian is silent on whether P. furiosus contains a thermostable DNA-guided Argonaute protein or whether Nitratiruptor sp. SB155-2 contains a thermostable SSB.  
Swarts teaches that P. furiosus contains the argonaute protein PfAgo (Abstract), which is DNA guided (fig 2C-D) and thermostable (fig 3A).  
Nitratiruptor sp. SB155-2 contains an open reading frame (WP_012082537) encoding a 150 amino acid SSB.
Because P. furiosus contains a thermostable DNA-guided Argonaute protein and Nitratiruptor sp. SB155-2 contains a thermostable SSB, the sample of Antranikian inherently contains an archaeal thermostable DNA-guided Argonaute protein and a bacterial thermostable SSB.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 6 - 7 recite a composition of two naturally occurring proteins with the additional element of a nucleic acid substrate that comprises a target sequence that is complementary to the guide DNA.  The addition of the target sequence integrates the naturally occurring composition into a practical application, namely the detection or modification of the target sequence.  
Claim 8 recites the same composition with the additional element of ET SSB, a specific product available from New England Biolabs (specification pg 4, lines 5-9).  The addition of the specific ET SSB product integrates the naturally occurring composition into a non-naturally occurring composition since it is not evident that the specific ET SSB product is found in the microbial mat community.
Claims 6-8 are also free of the prior art.  The closest prior art is Zamore (WO 2016/161375) in view of Wang (WO 2016/109255), M2401S ET SSB (New England Biolab's Extreme Thermostable Single-Stranded DNA Binding Protein, Certificate of Analysis, Product Number M2401S), and Kowalczykowski (US 6,852,832) as discussed in the office action sent .

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NEIL P HAMMELL/Primary Examiner, Art Unit 1636